               Case 5:20-cv-01388-LHK Document 17 Filed 01/22/21 Page 1 of 4



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2   235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
 3   Phone: 415.391.0440
     Facsimile: 415.373.3901
 4   eab@colemanbalogh.com
 5   Attorneys for Petitioner
     DONALD KOLLMAR
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10
11
      DONALD KOLLMAR,                               Case No. 20 Cv 1388 LHK
12
                          Petitioner,
13
                                                    ADMINISTRATIVE MOTION TO
14            v.                                    EXCEED PAGE LIMITS; [PROPOSED]
                                                    ORDER
15    UNITED STATES PRETRIAL SERVICES
16    NORTHERN DISTRICT OF CALIFORNIA,
                                                    Before the Hon. Lucy H. Koh
                                                    United States District Judge
17
18                       Respondent.

19
20
21
22
23
24
25
26
27
28

     Admin. Mot. to Exceed Page Limit
     Case No. 20 Cv 1388 LHK
               Case 5:20-cv-01388-LHK Document 17 Filed 01/22/21 Page 2 of 4



 1                                                MOTION
 2           Petitioner Donald Kollmar, by and through his counsel, hereby respectfully requests that
 3   the Court issue an Order authorizing the filing of the Memorandum in Support of his petition for
 4   habeas corpus (running to 42 pages) and his reply brief in support of his petition, filed this day
 5   (and running to 17 pages). Although Civil Local Rules 3-4, 7-3, and 7-4 are directed at motion
 6   practice, and not habeas petitions, and because the Habeas Corpus Local Rules are directed at
 7   section 2254 petitions (and do not provide for page limitations) and not cases like this one,
 8   addressing a section 2241 petition, petitioner follows the course presented by the Government,
 9   see ECF 11, and seeks an Order from the Court authorizing the filing of both briefs. Based on
10   the subject matter and detailed factual and legal arguments presented by petitioner’s section 2241
11   claims, counsel respectfully contends that petitioner should be authorized to file an opening brief
12   running to 42 pages, and a reply brief running to 17 pages, so as to ensure a complete
13   presentation of the issues to the Court. The Government has previously notified petitioner and
14   the Court that it has no objection to the length of petitioner’s initial memorandum of points and
15   authorities, and although counsel inquired about the reply brief earlier this day, the Government
16   (understandably) has not yet provided its position regarding the length of petitioner’s reply brief.
17           For these reasons, petitioner respectfully requests the issuance of an Order authorizing the
18   filing of these briefs.
19                                                 Respectfully submitted,
20
     DATED: June 2, 2020                           COLEMAN & BALOGH LLP
21
22                                                         /s/ E A Balogh
                                                   By: ETHAN A. BALOGH
23                                                 235 Montgomery Street, Suite 1070
                                                   San Francisco, CA 94104
24                                                 Direct: 415.391.0441
25                                                 Attorneys for Petitioner
                                                   DONALD KOLLMAR
26
27
28

     Admin. Mot. to Exceed Page Limit
     Case No. 20 Cv 1388 LHK                          1
              Case 5:20-cv-01388-LHK Document 17 Filed 01/22/21 Page 3 of 4



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2   235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
 3   Phone: 415.391.0440
     Facsimile: 415.373.3901
 4   eab@colemanbalogh.com
 5   Attorneys for Petitioner
     DONALD KOLLMAR
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10
11
      DONALD KOLLMAR,                               Case No. 20 Cv 1388 LHK
12
                         Petitioner,
13
14           v.                                     [PROPOSED] ORDER

15    UNITED STATES PRETRIAL SERVICES
16    NORTHERN DISTRICT OF CALIFORNIA,              Before the Hon. Lucy H. Koh
                                                    United States District Judge
17
18                      Respondent.

19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER to Exceed Page Limit
     Case No. 20 Cv 1388 LHK
              Case 5:20-cv-01388-LHK Document 17 Filed 01/22/21 Page 4 of 4



 1                                      [PROPOSED] ORDER
 2          Based upon the application filed by petitioner, and for good cause shown, the Court
 3   ORDERS that it approves filing of petitioner’s 42-page memorandum in support of his 28 U.S.C.
 4   § 2241 petition for habeas corpus, previously filed at ECF 1-1, and further ORDERS that
 5   petitioner is authorized to and may file a reply memorandum of 17 pages.
 6          IT IS SO ORDERED.
 7
        DATED: January 22, 2021                  _________________________________________
 8                                               THE HONORABLE LUCY H, KOH
                                                 UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER to Exceed Page Limit
     Case No. 20 Cv 1388 LHK                        1
